Citation Nr: 0531588	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to July 
1979.  He passed away in June 1998, and his surviving spouse 
is the appellant in the present case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Lincoln, Nebraska, 
Regional Office (RO).  The record reflects that the 
appellant's claim has been remanded on three occasions.  The 
first occurred in March 2001; the second was September 2001; 
and the final one occurred in September 2003.   


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in June 1998; the Certificate of Death 
listed the causes of the veteran death to be respiratory 
arrest, metastatic carcinoma of the liver, spleen, and brain, 
and small cell carcinoma of the lung.  

3.  At the time of death, the veteran was service-connected 
for rheumatic heart disease with mitral and aortic valve 
replacement, rated as 60 percent disabling, and bilateral 
hearing loss, noncompensably rated, for a combined disability 
rating of 60 percent.  He was in receipt of a total 
disability evaluation based on individual unemployability and 
Chapter 35 benefits.  

4.  Competent medical evidence establishing a nexus between 
the cause of the veteran's death and service or showing that 
the veteran's service-connected disabilities substantially or 
materially contributed to the cause of his death has not been 
presented.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in July 
1979 for a period of not less than five years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death, 
to include entitlement to educational benefits pursuant to 38 
U.S.C.A. Chapter 35, is not warranted.  38 U.S.C.A. §§ 1110, 
1310, 3500 et seq., 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.312, 3.807 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that the appellant was informed of the VCAA 
in letters dated May 2001, November 2001, and May 2005.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal were already decided and appealed prior 
to the appellant being informed of the VCAA and its 
requirements.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA (the Board and the RO) 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate her claim by means 
of the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and the Board's three previous remands.  In 
each instance, the VA has discussed what the appellant needed 
to present in the form of evidence that would allow for her 
to succeed with her appeal.  

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the VA 
obtained the veteran's available medical treatment records, 
including his terminal treatment records, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records and the Board's development instructions in the 
Board's previous three Remands.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).   

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the long course of 
this appeal, the appellant and her accredited representative 
have proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the two issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the appellant is 
not prejudiced by the Board's consideration of her claim as 
VA has already met all notice and duty to assist obligations 
to the appellant under the VCAA.  In essence, the appellant 
in this case has been notified as to the laws and regulations 
governing cause of death and DIC claims.  She has been 
advised of the evidence considered in connection with her 
appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran served for nearly twenty-nine years in the US Air 
Force.  He retired from the US Air Force in July 1979.  The 
veteran's service personnel file indicates that during those 
29 years of active duty, he was stationed in a variety of 
places.  He was not, however, stationed or assigned to duty 
in the Republic of Vietnam, Southeast Asia, or the waters 
surrounding that area.  

After the veteran retired from the service, he submitted a 
claim for benefits with respect to his heart.  After 
reviewing the veteran's medical records, the RO granted 
service connection for mitral stenosis with left atrial 
enlargement and aortic insufficiency.  That action was dated 
November 1979, and a 30 percent disability evaluation was 
assigned.  Less than four months later, service connection 
was granted for bilateral hearing loss.  A noncompensable 
evaluation was awarded. 

In January 1993, the RO determined that a disability rating 
in excess of 30 percent should be assigned for the veteran's 
heart disorder.  A 60 percent evaluation was assigned.  The 
veteran's other disability rating, that for bilateral hearing 
loss, was not changed.  

Approximately two years later, in May 1995, the veteran 
submitted a claim for entitlement to a total disability 
evaluation based on individual unemployability due to the 
veteran's service-connected disorders (TDIU).  After the 
veteran underwent additional medical testing and upon 
reviewing his claim folder, the RO concluded that a TDIU 
should be assigned.  The effective date of the award was 
determined to be May 1, 1995.  

Two years later, in July 1997, the veteran submitted a claim 
for benefits for the residuals of nicotine abuse and a lung 
disability.  The RO subsequently denied the veteran's request 
in a rating action dated December 1997.  

The veteran passed away on June 1, 1998.  Per the Certificate 
of Death, the immediate cause of the veteran's death was 
respiratory arrest due to or as a consequence of metastatic 
carcinoma of the liver, spleen, and brain, due to small cell 
carcinoma of the lung.  The veteran's widow, the appellant, 
submitted an application for DIC and burial benefits. 

Following that submission, the veteran's terminal medical 
records were obtained and included in the claims folder.  
These records covered the time period of May 26, 1998, to 
June 1, 1998.  The final diagnoses were reported as death 
secondary to complications from metastatic small cell 
carcinoma of the lung with mets to liver, brain, spleen and 
possibly bony metastasis, history of endocarditis, chronic 
obstructive pulmonary and emphysema, chronic atrial 
fibrillation, and malnutrition.  The examiner further wrote, 
in the body of the synopsis of the treatment he received, the 
following:

	. . . The patient ultimately was 
pronounced dead at 1:35 p.m.  Primary 
cause of death was complications 
secondary to small cell carcinoma of the 
lung, metastatic to the head, liver, 
spleen and possibly bone.  The immediate 
cause of death was respiratory 
compromise. . . . 

The appellant has come before the VA claiming that the 
veteran's service-connected heart disability compromised the 
veteran's ability to battle his nonservice-connected 
carcinoma.  She believes that the heart condition was a 
factor and that the cancer treatment placed an additional 
strain on the heart.  She further contends the veteran's 
heart disability severely affected his daily functions and 
his quality of life.  The appellant reiterated these 
previously written statements when she provided testimony 
before an RO hearing officer in April 2000.  

Despite the assertions made by the appellant, and commented 
thereon by her accredited service representative, the RO has 
denied the appellant's claim.  The RO has denied entitlement 
to service connection for the cause of the veteran's death 
because the medical evidence did not show that the veteran 
passed away due to or the result of one of his two service-
connected disorders.  Additionally, with respect to the 
appellant's DIC claim, the RO concluded that benefits could 
not be awarded because the veteran was not totally disabled 
for a period of 10 years or more immediately before his death 
or for five years from the date of the veteran's discharge 
from the US Air Force.  

I.  Cause of Death

The surviving spouse of a veteran who has died of a service- 
connected or compensable disability may be entitled to 
receive dependency and indemnity compensation.  38 U.S.C.A. § 
1310 (West 2002); Wray v. Brown, 7 Vet. App. 488 (1995).  The 
death of the veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
The appellant will be entitled to service connection for the 
cause of death if it is shown that the service-connected 
disabilities contributed substantially or materially to cause 
death; that they combined to cause death; or that they aided 
or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1) (2005).  However, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions will not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (2005).

The standards and criteria for determining whether or not a 
disability from which a veteran has died is service-connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310 (West 
2002).  Issues involved in a claim for Dependency and 
Indemnity Compensation [DIC] are decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2004).

Additionally, in Galvagno v. Derwinski, 3 Vet. App. 118, 119 
(1992), the Court stated the following:

Further, in cases where the primary cause 
of death is so "overwhelming" that 
death would have resulted regardless of 
the existence of a service-connected 
disability, a service-connected condition 
may be found to be a contributory cause 
of death where that condition has had a 
"material influence in accelerating 
death" because it "affected a vital 
organ and was of itself progressive or 
debilitating [in] nature".

Service connection may be established for a current 
disability in several ways including on a direct basis.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Direct service connection may be established for a 
current disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2005).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and, (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(d) (2005); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The facts of this claim indicate two things:  First that the 
patient did have a chronic service connected heart disorder - 
rheumatic heart disease with mitral and aortic valve 
replacement.  Nevertheless, this disability seemed to be 
stable at the time of his death.  There is no indication from 
the records that heart disability was having an effect on his 
cancer treatment.  Second, the patient had small cell 
carcinoma of the lung which ultimately took his life.  There 
is no evidence that the first problem, the heart disorder, 
contributed to his death in anyway.  The medical records do 
not suggest any evidence of activity of the heart disability 
in his final illness.  

The veteran's certificate of death does not list either of 
the veteran's service-connected disabilities as causing, or 
contributing to, the veteran's death in June 1998.  In 
support of her appeal, the appellant has written that the 
veteran's death was somehow related to his service-connected 
heart disability.  Additionally, the appellant has provided 
her own interpretation of the evidence that is of record, to 
the effect that the veteran's heart disability had an effect 
on how the veteran's carcinoma was treated and how the heart 
disability affected the veteran's final illness.  This 
evidence is considered lay evidence, and it is certainly 
deemed credible.  38 C.F.R. § 3.159(a)(2) (2005).  She, 
however, has not shown, nor claimed, that she is qualified, 
through education, training or experience, to offer medical 
diagnoses, statements, or opinions.  Therefore, her opinion, 
while offered in good faith, cannot be considered competent 
medical evidence and, as such, it is insufficient for 
purposes of establishing nexus, or causation.  38 C.F.R. § 
3.159(a)(1) (2005); also, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While the record indicates that the veteran was being treated 
for a heart disability, and that it was such a serious 
condition that the veteran was in receipt of a 60 percent 
disability rating for the condition, there is no evidence 
that the heart disability either caused or contributed to the 
veteran's development of small cell carcinoma of the lung or 
any other respiratory disability.  Moreover, there is no 
medical evidence that would suggest that the heart disability 
prevented or interfered with the treatment the veteran 
received for his small cell carcinoma.  Thus, despite the 
appellant's contentions, medical evidence showing that the 
veteran's death was caused by or related to his service-
connected heart disability has not been presented.  
Therefore, it is the conclusion of the Board that the 
preponderance of the evidence is against the appellant's 
claim.

As the evidence is not in equipoise, the appellant is not 
afforded the benefit-of-the-doubt, and the Board concludes 
that the veteran's service-connected heart disability did not 
cause or contribute to the veteran's death.  Hence, service 
connection for the cause of the veteran's death is denied.

II.  DIC

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).  The 
service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22 
(2005).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002) and certain 
other cases, issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106 (2005).

Interpreting 38 U.S.C.A. § 1318(b) (West 2002) and 38 C.F.R. 
§ 3.22(a)(2) (2005), the Court found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id. at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id. at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-17 (Apr. 
5, 2002).

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. § 
1318 should be interpreted in the same way and that 38 C.F.R. 
§ 3.22 provided the correct interpretation.  It held that VA 
could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the veteran's survivor, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening - "hypothetical entitlement" claims.  Id. at 
1379-80.

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
established service connection for a heart disability, rated 
as 60 percent disabling; and, bilateral hearing loss, 
noncompensably rated, for a combined disability rating of 60 
percent.  A TDIU had been awarded to the veteran - the 
effective date of such an award was May 1, 1995.  
Nevertheless, the veteran was not in actual receipt of a 100 
percent disability rating for service-connected disabilities 
for the statutory period of time prior to his death.  That 
is, prior to May 1, 1995, the veteran's disabilities were not 
rated as 100 percent disabling.  He was only receiving a 100 
percent disability rating in the form of a TDIU from May 1, 
1995, to his death, June 1, 1998.  Instead of being in 
receipt of a 100 percent rating for 10 years, as is required 
by the statute, the veteran was only receiving a total rating 
for three years, one month.  Also, the veteran was not 
continuously rated totally disabling for at least 5 years 
from the date of the veteran's separation from service, which 
was July 1979.  Therefore, the veteran is not a "deceased 
veteran" for purposes of applying 38 U.S.C.A. § 1318 and 38 
C.F.R. § 3.22.  Accordingly, the appellant's claim must be 
denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261 (1996) (where law is dispositive, not evidence, the 
appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
or Board decision.  As the appellant has not raised this 
issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the 38 U.S.C.A. § 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues 
that the veteran's service-connected disabilities contributed 
to his death.  To the extent the appellant might argue that 
the veteran's service-connected disabilities rendered him 
totally disabled for at least 10 years before his death if a 
claim had been filed, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in July 1998.  Much of the evolution of analysis for 
38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  However, as discussed above, the Federal Circuit 
found that VA's actions in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death is denied.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


